Per Curiam.
Exceptions duly certified to the refusal of a Justice of the Supreme Judicial Court to award a peremptory writ on a petition for mandamus to compel the Clerk of the City of Biddeford to place the name of the petitioner, as an Independent candidate for the office of Councilman at large, on the general ballot to be used in an approaching municipal election.
It clearly appearing that this proceeding was neither instituted nor heard until after the election to which it relates had been held and finally concluded and the respondent then had no power or authority to act upon the petitioner’s nomination for the office he was seeking, the refusal to issue a peremptory writ which he could not obey was not error, and abstract questions, raised in the pleadings and on the briefs, required no ruling.
As a prior timely but independent petition, denied on other grounds with exceptions reserved but withdrawn, lends no efficacy to this proceeding, the entry is,

Exceptions overruled.